Citation Nr: 1637769	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of sarcoma, right arm, status post amputation.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1961 to December 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Detroit, Michigan currently has jurisdiction of this matter.  

In October 2015, the Veteran testified at a board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The matter was characterized below as being limited to exposure to ionizing radiation.  The Veteran has suggested he was exposed to ionizing radiation in some of his statements.  However, the Veteran's claim referenced microwave radiation which, as his statement along with his claim noted, came from radar equipment.  See April 2011 Statement in Support of Claim; Rucker v. Brown, 10 Vet. App. 67 (1997) (noting radar equipment emits microwave-type non-ionizing radiation).  Therefore, the Veteran's claim must be analyzed under the statutes and regulations pertaining to ionizing radiation and also under the usual methods of direct service connection (including the presumption for chronic diseases) with respect to exposure to non-ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  Accordingly, the Board has recharacterized the claim as set forth above.


FINDING OF FACT

The Veteran has a disability that consists of residuals of sarcoma, right arm, status post amputation; his disability is at least as likely as not related to his active service.



CONCLUSION OF LAW

The criteria for service connection for sarcoma, right arm, status post amputation have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims entitlement to service connection for residuals of sarcoma, right arm, status post amputation.
Because the Veteran has alleged exposure to ionizing radiation, the Board must determine whether he is entitled to presumptive service connection under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  He is not entitled to these presumptions because he is not a "radiation-exposed veteran" as that term is defined in the regulations.  See 38 C.F.R. § 3.309(d)(3)(i) (generally referring to veterans exposed to radiation from nuclear tests, present in areas where nuclear weapons were used, or in other specific locations or job specialties).

If the presumptions do not apply, the Veteran's condition may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a "radiogenic disease."  The Veteran's sarcoma is a "radiogenic disease" as that term encompasses all cancers.  38 C.F.R. § 3.311(b)(2).  The Veteran is entitled to the special development for radiogenic diseases.  The file does contain a radiation dose assessment based on general information, but it does not address this Veteran's specific allegations.  It is not adequate.  38 C.F.R. § 3.311(a)(2)(iii).  Moreover, even assuming the radiation dose assessment was adequate, the regulations require referral to the Under Secretary for Benefits when certain conditions are met.  38 C.F.R. § 3.311(b)(1) (requiring referral where (1) a veteran was exposed to ionizing radiation, (2) the veteran subsequently developed a radiogenic disease, and (3) the disease became manifest within the period specified in paragraph (b)(5)).  The record contains evidence that the Veteran was exposed to ionizing radiation.  See July 2011 Radiation Exposure/Dose Memo ("The potential for exposure to ionizing radiation when working near some radar systems does exist."); Gilbert, 1 Vet.App. at 53-56.  Further, the Veteran developed a radiogenic disease (cancer) more than five (5) years after exposure.  The matter must be referred to the Under Secretary for Benefits, unless service connection is warranted for non-ionizing radiation under other provisions.

Specifically, if the Veteran's condition cannot be service-connected under 38 C.F.R. § 3.311 as a "radiogenic disease", the usual avenues of direct service connection are still available.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Also, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has been previously diagnosed with sarcoma of the right arm.  Malignant tumors are included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so the provisions regarding a chronic disease do apply.  However, the disease must have become manifest to a degree of 10 percent or more within 1 year to qualify for presumptive service connection.  38 C.F.R. § 3.307(a)(3).  Here, the Veteran's sarcoma was not symptomatic or diagnosed until over 10 years after his separation from service.  See, e.g., Private Treatment Records from 1978 (discussing onset of symptoms and diagnosis); October 2015 Board Hearing Tr. at 7-9 (noting no continued symptoms after exposure and initial symptoms and diagnosis in 1978).  Consequently, there is also no continuity of symptomatology to permit service connection under section 3.303(b).

Absent remand for referral to the Under Secretary for Benefits prior to adjudication under 38 C.F.R. § 3.311, the only avenue remaining is direct service connection under 38 C.F.R. § 3.303.

Here, an in-service event is established by the Veteran's credible testimony.  See October 2015 Board Hearing Tr. at 6-8 (discussing exposure to radiation from an APS-42 transmitter receiver that was being serviced in which his arm became "very warm").  Although his service treatment records do not contain any reference to the alleged incident, he provided a plausible, credible explanation.  Id. at 6 (testifying that, in response to a suggestion he go to the hospital, he "said, they'll look at the arm and not see anything.  And that's true, there was no visible indication on the arm that I stood in this microwave radiation."); see also November 2010 Buddy Statement (indicating that the Veteran has consistently reported the in-service event as well as his lay opinion that it caused his cancer).  There is some evidence against finding that this incident happened.  See, e.g., November 1982 Private Consultation Report ("No history of previous radiation to right upper extremity.").  However, the Board does not find that this notation is inconsistent with the Veteran's report of the in-service incident.  The physician may not have asked a question that would have elicited any such event or the physician might not have considered the Veteran's report of the incident credible or relevant.  The Board finds the Veteran credible on this point and the evidence is at least in equipoise, so an in-service event is established.  Gilbert, 1 Vet.App. at 53-56.

There are ample medical records establishing the diagnosis of a sarcoma of the right arm, subsequent treatment, and ultimate amputation of the upper right extremity.  A current disability is also established.

The remaining element is a causal nexus between the in-service event and the current disability.  As noted above, this matter has not yet been referred to the Under Secretary for Benefits.  Moreover, the RO did not seek or obtain any medical opinion regarding the etiology of the Veteran's condition, including whether it is or could be due to the microwave radiation.  The evidence submitted is sufficient that the Veteran is entitled to assistance in the form of examination and/or a medical opinion on that issue.

However, remand is not required because the Veteran has submitted the opinion of his long-time private physician.  His private physician stated that, after reviewing the medical records, "it is more likely than not that [the Veteran]'s cancer and current condition are directly caused by the exposure to concentrated high level of microwave radiation that he received while in the military."  October 2015 Private Opinion Letter.  The letter notes that the Veteran's particular sarcoma was "a very rare type of cancer" and that it occurred in the location the Veteran reported the high intensity exposure.  The Board finds that the private opinion letter is sufficiently well-reasoned and has a sufficient factual basis to be entitled to probative weight in favor of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  This is particularly so where the Veteran and his representatives have submitted voluminous medical literature which indicates a typical onset time of 10-15 years (Veteran's onset was roughly 14 years) and that the type of radiation to which the Veteran was exposed is capable of causing cancer.  

The Board notes that the literature is not directly probative of whether the Veteran's cancer was caused by such exposure.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  However, the literature does provide important context to the positive opinion of record.  The private physician's opinion provides medical evidence of an etiological link, while the literature establishes that the physician's opinion is scientifically plausible.

The Board has also given no weight to the Veteran's and his supporting witnesses' lay opinions.  The Board finds this lay Veteran and his lay witnesses are not competent to opine on the complex medical question regarding the etiology of an rare type of cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There is no competent and probative evidence against finding an etiological link between the in-service incident and the Veteran's sarcoma of the right arm.  The evidence is, therefore, at least in equipoise on this point.  Accordingly, entitlement to service connection for residuals of sarcoma, right arm, status post amputation is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

The Veteran's claim has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not discuss VA's fulfillment of those duties.

The Board notes that this is an award of service connection based on exposure to non-ionizing radiation from radar equipment.  Rucker v. Brown, 10 Vet. App. 67 (1997) (noting radar equipment emits microwave-type non-ionizing radiation).  Therefore, the Board need not ensure compliance with the provisions pertaining to development of claims involving ionizing radiation, including the requirement that the matter be referred to the Under Secretary for Benefits, prior to granting the claim.  Id.; see also 38 C.F.R. § 3.311.


ORDER

Entitlement to service connection for sarcoma, right arm, status post amputation is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


